DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2020 cancelling claim 3 and 18, and amending claims 1, 2, 5-7, 10, 16, 17, and 19 has been entered.

Response to Amendment
The amendment filed 10/21/2020 (hereinafter" amendment") has been accepted and entered.  Applicant's amendments to the Claims have overcome the 112(b) rejection set forth in the Final Office Action mailed 7/22/2020.
 
Election/Restrictions
Claims 1, 2, 5-10 and claims 16, 17, 19, and 20 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11-15, directed to the process of making or using an allowable product, previously withdrawn are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 9/04/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claim 11-15 directed to inventions non-elected without traverse, and claim 20 which is dependent on a cancelled claim. Accordingly, claim 11-15 are being rejoined by having their status changed to (Currently Amended), and claim 20 dependence is being changed per 
The claims are amended as follows:
11. (Currently Amended) A method of operating a thermal increase system that includes a cavity, the method comprising: supplying, by a radio frequency (RF) signal source, an RF signal to a transmission path that is coupled between an output of the RF signal source and an electrode that is positioned within the cavity, wherein the RF signal has a forward signal power; detecting, by power detection circuitry, reflected signal power along the transmission path; and modifying, by a controller, an inductance value of a first variable inductance network and an inductance value of a second variable inductance network that are coupled to the transmission path to reduce the reflected signal power, wherein the first and second variable inductance networks form portions of an inductor- only impedance matching network that does not include capacitors with significant capacitance values, the inductor-only impedance matching network further includes a first lumped inductor coupled between with a first terminal connected to an output of the RF signal source and a second terminal connected to an intermediate node, and a second lumped inductor with a first terminal connected to the intermediate node, and a second terminal connected to the electrode, the first variable inductance network is coupled in shunt between the intermediate node and a ground reference node, and the second variable inductance network is coupled in shunt between the output of the RF signal source and the ground reference node.  
12. (Currently Amended) The method of claim 11, further comprising: detecting, by the power detection circuitry, the forward signal power; calculating, by the controller, 
13. (Currently Amended) The method of claim 11, wherein the modifying the inductance value comprises: decreasing a power level of the RF signal to a relatively low power level; modifying, by the controller, the inductance value of the first variable inductance network; again detecting, by the power detection circuitry, the reflected signal power; determining, by the controller, whether the reflected power is acceptable; and when the reflected power is not acceptable, repeating the modifying, again detecting, and determining steps.  
14. (Currently Amended) The method of claim 11, wherein the first second variable inductance network corresponds to an impedance matching network for the RF signal source, and the second first variable inductance network corresponds to an impedance matching network for the cavity.  
15. (Currently Amended) The method of claim 14, wherein, during a thermal increase operation, the controller is configured to increase the inductance value of the first second variable inductance network while reducing the inductance value of the second first variable inductance network.
20. (Currently Amended) The thermal increase system of claim 16 [[18]], wherein: the RF signal has a forward signal power along the transmission path; and the thermal increase system further comprises power detection circuitry configured to detect reflected signal power along the transmission path, and a controller configured to modify a first inductance value of the first variable inductance network and a second inductance 

Allowable Subject Matter
Claims 1, 2, 5-17, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding independent claims 1, 11 and 16, although Marvetic (US Pat. Pub. 20160248396) in view of Westin (WIPO Pub. WO2017123145), Shel (US Pat. 5585766), and Marakhtanov et al. (US Pat. Pub. 20150091440) teach aspects of the applicant’s invention, as detailed in the 7/22/2020 Final Office Action, the prior art does not teach or reasonably suggest the combination of limitations of the amended independent claim. Particularly the prior art does not disclose wherein a thermal increase system or a method of operating a thermal increase system which comprises “the impedance matching network is an inductor-only network” and “and the impedance matching network comprises a first lumped inductor with a first terminal connected to the output of the RF signal source, and a second terminal connected to an intermediate node, a second lumped inductor with a first terminal connected to the intermediate node, and a second terminal connected to the electrode, a first variable inductance network coupled in shunt between the intermediate node and a ground reference node, and a second variable inductance network coupled in shunt between the output of the RF signal source and the ground reference node”.  The prior art of record have networks comprising non-inductor components, and the existing inductors are not connected in the configuration claimed above. Because of this independent claim 1, 11, and 16 are allowable and dependent claims 2, 5-10, 12-15, 17, 19, and 20 are allowed based on their dependence on claim 1, 11, or 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Terminal Disclaimer
The terminal disclaimer filed on 9/17/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent no. 10771036 (previously copending application no 15/816,802) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL STUART POETZINGER whose telephone number is (313)446-4873.  The examiner can normally be reached on Tuesday to Friday, 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  Entirely






/MICHAEL S. POETZINGER/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761